Citation Nr: 0428712	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, including service in the Navy during World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's application 
for an evaluation in excess of 50 percent for PTSD.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this case was initially before the Board in April 2001, 
the Board denied the veteran's application for an increased 
rating in excess of 50 percent for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in a January 2002 
order, the Court granted a joint motion by the VA Secretary 
and the veteran to remand this matter back to the Board for 
additional analysis.  The case was subsequently returned to 
the Board, which in September 2002 again denied the veteran's 
application for an increased rating in excess of 50 percent 
for PTSD.  The veteran again appealed to the Court, which in 
a November 2003 order again granted the parties' joint motion 
to vacate the Board's September 2002 decision and remand the 
case for further action.  The case is again before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sleep impairment; 
frequent nightmares, flashbacks, and intrusive thoughts; 
irritability; anger; depression; anxiety; an exaggerated 
startle response; memory loss; difficulty adapting to 
stressful situations; avoidance behavior; social isolation; 
and difficulty sustaining employment.  

2.  The evidence shows that the veteran's PTSD is not 
productive total occupational and social impairment; nor are 
the veteran's symptoms productive of such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim and that the requirements 
of the VCAA have in effect been satisfied.

In September 1999 and February 2003, the veteran was afforded 
formal VA examinations in order to determine the nature and 
severity of his PTSD.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notifies them of the evidence 
needed to prevail on his claim.  In addition, the veteran's 
representative has been given the opportunity to submit 
written argument.  While the veteran was provided with an RO 
letter notifying him of the requirements of the VCAA in 
connection with a claim of service connection, including the 
evidence needed to substantiate such claim and offering to 
assist him in obtaining any relevant evidence, see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the veteran was not 
provided a letter notifying him of the requirements of the 
VCAA in connection with his claim for an increased rating.  
In light of this decision, however, in which the Board agrees 
with the veteran that the evaluation for his disability 
should be increased, and grants the veteran's claim of 
entitlement to a disability rating of 70 percent disabling 
for his service-connected PTSD, the veteran is not prejudiced 
by the Board's review of this claim on the basis of the 
current record.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The Board will therefore proceed with the 
consideration of this case.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Under this code a 50 percent 
evaluation is warranted for PTSD when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation for 
PTSD requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when the condition is productive of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the evidence shows that the veteran's service-connected PTSD 
warrants a 70 percent evaluation.  In reaching this 
determination, the Board notes that the veteran was afforded 
VA psychiatric examinations in September 1999 and February 
2003.  

The results of the September 1999 examination revealed that 
the veteran, who was then 79 years old, reported that he felt 
worse than he did at the time of his last examination two 
years before, finding himself more irritable and 
argumentative.  He said he also continued to feel depressed.  
After recounting his wartime experiences in the Navy, the 
veteran reported having continued difficulty sleeping, 
intrusive recollections about twice a week, and nightmares 
about two to three times a week.  He said he dreamed of being 
torpedoed and trying to get picked up from the water.  He 
reported having, more than three times a week, flashbacks of 
seeing explosions from a distance.  The veteran said he tried 
to avoid thoughts and feelings about the war, and avoided war 
movies.  He said he had blank periods in his memory about the 
war and said he lacked interest in important activities in 
life.  He said he had had trouble loving, caring, or feeling 
close to other people.  He said he felt that he did not have 
much of a future in life, but had to live from day to day.  
The veteran said he would awaken at 3 or 4 in the morning and 
would be unable to go back to sleep.  He said he often felt 
jumpy with an exaggerated startle response to loud noises.  
The veteran said he continued to feel depressed and described 
his current depression as moderate and his anxiety as severe.  
He said his appetite and energy were fair.  The veteran said 
his thinking and concentration were poor, but he denied being 
suicidal.  He confirmed that he was still taking medication 
for his symptoms.  

In terms of the veteran's occupational history, it was noted 
that he had worked as a mechanic for twenty-four years, and 
owned his own service station until he lost his lease.  He 
then worked a few other jobs, the longest of which was as a 
mechanic for about ten years.  However, he quit this job in 
the late 1980s after arguing with his boss.  Prior to the 
examination, the veteran had been working part-time as a 
custodian for a veterans service organization (of which he 
had been a member for 12 years), and his compensation for 
this was living rent-free in a trailer on the property.  
However, he had gotten into an argument with his boss and 
quit.  The veteran also reported that he had been getting 
into arguments with other members of the organization post, 
and claimed that they were picking on him.  He had not worked 
since quitting this job.  The veteran indicated he lived off 
of his Social Security and VA benefits.

The veteran also indicated that he lived alone at the home of 
his sister, who was in a nursing home, but was looking for an 
apartment.  The veteran stated that he had been married 
between 1959 and 1986, but that his wife had divorced him 
because of his chronic anxiety and depression.  He said that 
he presently had no female friends and no social life.  He 
said he spent his time reading newspapers in the park.  He 
reported having a couple of close friends, but said he rarely 
saw them.

Upon mental status examination, the veteran was alert, 
cooperative, coherent, and oriented in three spheres.  He was 
casually dressed.  He looked annoyed and eyed the examiner 
with suspicion.  Affect and mood were somewhat irritable and 
dysphoric.  Thought processes were mildly paranoid as he felt 
that "people are against me."  There was no evidence of 
psychosis and intellect was grossly intact.  The veteran was 
diagnosed as having chronic PTSD, and was assigned a Global 
Assessment of Functioning (GAF) score of 50.  

In February 2003, the veteran underwent another formal VA 
psychiatric examination.  In this examination the veteran 
again stated that he is constantly troubled with nightmares 
and flashbacks from his experiences in World War II.  The 
examiner noted comments from a recent examination indicating 
that the veteran is jumpy, startles easily and has motor 
restlessness.  The veteran stated that he had been retired 
for a number of years, lives alone, and rarely goes out 
except for occasional visits to Dunkin'Donuts and to attend a 
weekly veteran's group at a nearby Vet Center.  The examiner 
found the veteran to be anxious and repetitive, and noted 
that the veteran cried on several occasions in the interview.  
The examiner found no evidence of overt thought disorder or 
hallucinations and the veteran expressed no homicidal or 
suicidal thoughts.  The veteran stated that his memory is 
slipping and that he is frequently depressed and very 
discouraged.  The examiner found that the veteran's flow of 
speech was somewhat pressured and that he evidenced periods 
of difficulty finding words, suggestive of early dementia.  
With respect to his sleep, the examiner noted that the 
veteran stated he takes his medication and sleeps relatively 
well from approximately 9:00 p.m. until midnight when he 
awakens.  He then often tosses and turns for the rest of the 
night.  The veteran also stated that he is frequently 
troubled by nightmares and that he goes into a windowless 
bathroom during lightning storms because the flashes of 
lightning make him anxious.  The veteran was diagnosed with 
PTSD, chronic and moderately severe.  He was assigned a GAF 
score of 42.

Here, the Board notes that both VA examiners assigned a GAF 
score to the veteran in the 41to 50 range which, according to 
the Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

In addition, the record contains outpatient treatment records 
from the Boston, Massachusetts, VA Medical Center and the 
Worcester, Massachusetts, Vet Center also indicating that the 
veteran has problems with flashbacks, trouble falling and 
staying asleep, and problems controlling anger.  These 
records indicate that the veteran is being treated by a 
psychiatrist and is receiving medication to help with his 
depression and sleep problems.  They also indicated that the 
veteran is jittery and easily agitated, that he copes with 
this by avoiding people, and that he has nightmares and is 
not able to stop thinking about bad times.  He is shown, 
however, to be alert, verbal, spontaneous and able to relate 
appropriately with no overt evidence of delusions or 
hallucinations, no homicidal ideation, and only vague 
suicidal ideation (referring to the veteran's gallows humor: 
"must I commit suicide to convince them I need an increased 
disability?").  The veteran's judgment was noted to be 
reasonably intact.  In October 2001 and February 2002, the 
veteran was assigned GAF scores of 55, indicating, according 
to the Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Based on the foregoing, the Board finds that entitlement to a 
70 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran is occupationally and 
socially impaired, with deficiencies in most areas, including 
work, family relations, judgment, thinking and mood.  While 
the veteran denied suicidal ideation and the record does not 
reflect that the veteran engaged in obsessional rituals, 
neglect of personal appearance, or illogical, irrelevant or 
obscure speech, the record clearly reflects that the veteran 
suffers from depression, anxiety and impulse control problems 
(as seen in his confrontations with his employers), as well 
as anger.  The record also reflects that the veteran has 
difficulty in adapting to stressful circumstances (including 
work settings), and has the inability to establish and 
maintain effective relationships, most notably the 
relationship with his wife, who the veteran stated had 
divorced him because of his chronic anxiety and depression.  

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  And the record shows that, although the veteran 
suffers from severe social impairment, his symptoms have not 
caused total social or occupational impairment.  In this 
regard, the Board observes that the veteran has participated 
in the treatment of his condition, and is compliant with his 
medication regimen and with therapy.  And while the veteran 
lives alone, he nevertheless participates in weekly meetings 
at the Vet Center and reports having a couple of close 
friends, although he stated he rarely sees them.  With regard 
to occupational impairment, the record reflects that the 
veteran has been retired for approximately 10 years.  Despite 
this, however, the veteran has shown continued efforts to 
stay active in his own support and active in the world, as 
evidenced by his application for vocational rehabilitation 
benefits in November 2002, and his continuing active 
participation in the VA claims process.

In light of the foregoing, therefore, the preponderance of 
the evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  As 
such, a 100 percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to a 70 percent rating has been shown.


ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



